245 S.W.3d 260 (2008)
Julia HINES, Respondent,
v.
LACLEDE GAS COMPANY, Appellant.
No. ED 90152.
Missouri Court of Appeals, Eastern District, Division Five.
February 13, 2008.
Mark M. Anson, St. Louis, MO, for appellant.
*261 Michael Goldberg, St. Louis, MO, for respondent.
Before PATRICIA L. COHEN, C.J., KATHIANNE KNAUP CRANE, J. and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Laclede Gas Company ("Employer") appeals a decision by the Labor and Industrial Relations Commission ("Commission") awarding Julia Hines ("Claimant") permanent partial disability benefits, temporary total disability benefits and medical expenses.
Employer claims four points on appeal. First, Employer claims that the Commission erred in rendering the final award because there was not sufficient, competent and substantial evidence to support a finding that Claimant suffered an occupational disease which arose out of and in the course of her employment and was medically caused by her employment. Second, Employer claims that the Commission erred in awarding permanent partial disability for the reasons stated in its first point. Third, Employer claims that the Commission erred in awarding temporary, total disability for the reasons stated in its first and second points. Fourth, Employer claims that the Commission erred in awarding medical expenses for the reasons stated in its first, second, and third points.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).[1]
NOTES
[1]  All rule references are to Mo. Rules Civ. P. (2007) unless otherwise indicated.